83 F.3d 425
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jon G. SYMON, Co-Trustees of the Bingham Trust;  DavidRentz, Co-Trustees of the Bingham Trust, Appellees,v.Robert VINICOMBE, Appellant,Financial Leasing Corporation, a New Jersey Corporation, Defendant.
No. 94-2161.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 5, 1996.Filed:  April 15, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert J. Vinicombe appeals the district court's1 judgment against him for breach of fiduciary duties and the denial of his post-judgment motions.   We find no merit to Vinicombe's argument that the trustees were not the proper parties to bring suit against him for misappropriation of the Trust property.   We further find no abuse of discretion in the district court's award of punitive damages.   After careful review of the record and the parties' briefs, we affirm for the reasons stated in the district court's order.   See 8th Cir.  R. 47B.



1
 The HONORABLE HOWARD F. SACHS, United States District Judge for the Western District of Missouri